Citation Nr: 0414082	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent 
pneumothorax, status post left pleurectomy and left apical 
wedge resection, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied an increased rating for the 
veteran's service-connected lung disability.  The RO also 
granted a temporary total rating pursuant from January 5, 
2002 to February 28, 2002 based on surgical treatment 
necessitating convalescence.  The veteran filed a notice of 
disagreement in April 2003 in which he disagreed only with 
the denial of the increased rating for the bilateral lung 
disability.  The RO issued a statement of the case in August 
2003 and received the veteran's substantive appeal in 
September 2003.  


FINDING OF FACT

The veteran's recurrent pneumothorax, status post left 
pleurectomy and left apical wedge resection is manifested by 
Forced Expiratory Volume (FEV-1) of between 71 and 80 percent 
of predicted value, by a ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of greater 
than 80 percent.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for recurrent pneumothorax, status post left pleurectomy and 
left apical wedge resection have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  

In the present case, the veteran submitted his claim seeking 
an increased rating for his service-connected lung disability 
in June 2002.  In a September 2002 letter, pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the RO advised the veteran of the 
information and evidence already of record.  

For the above reasons, the Board finds that the RO's notice 
in September 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Additionally, and as it pertains to the duties to notify 
under the VCAA, by way of the February 2003 rating decision 
and the August 2003 Statement of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing the claim and the bases for the denial 
of the claim.  

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA notice letter in less than the statutory one-year 
period.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  For these reasons, no further procedural 
development is required to comply with the duty to notify 
under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  In support of his claim, the veteran submitted 
medical treatment records from Williamstown Medical 
Associates and the North Adams Regional Hospital.  In 
September 2002, the veteran's representative submitted 
additional records from the VA Medical Center in Albany, New 
York.  Moreover, in November 2002, the veteran was afforded a 
VA examination in connection with his pending claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Service connection for bilateral pneumothorax was granted by 
a July 1982 rating decision.  A 10 percent evaluation was 
assigned.  

In June 2002, the veteran claimed entitlement to an increased 
rating for his bilateral lung disability.  Submitted with the 
veteran's claim were hospital records from the North Adams 
Regional Hospital and a statement from the veteran's 
physician.  Hospital records reflect that the veteran was 
seen in the emergency room in January 2002 after he 
experienced the sudden onset of severe pain in his left 
chest, exacerbated by deep breathing and coughing.  A chest 
x-ray showed a left pneumothorax with approximately 50 
percent of the left lung collapsed.  The veteran reported 
that his last chest tube placement for treatment of a 
pneumothorax was approximately twenty years ago.  

A statement from the veteran's private physician dated in 
January 2002 indicated that the veteran was recently treated 
for left pneumothorax.  The physician suspected that the 
condition was related to bullous disease.  

The veteran reported to the VA hospital in August 2002 
following a recurrence of left-sided pneumothorax.  During 
the hospitalization, the veteran underwent a left upper lobe 
wedge resection times two and an apical parietal pleurectomy.  

During a November 2002 VA examination, the veteran reported 
two episodes of pneumothorax within the past year.  He 
reported a history of chronic cough, wheezing, and shortness 
of breath for many years.  Since the operation in August 
2002, he complained of being more short of breath during 
exercise.  He also had difficulty climbing more than one 
flight of stairs.  His current medication consisted of 800-
milligram ibuprofen, which he took two to three times a day 
for post-surgical chest wall discomfort.  The veteran smoked 
approximately 15 cigarettes per day.  Upon physical 
examination, the chest was equally inflated on both sides.  
Lung fields revealed no wheezes, rales or rhonci.  The heart 
had a regular rhythm without a murmur or abnormal sound.  

A pulmonary function test was conducted.  It revealed a FVC 
of 77 percent of predicted value, a FEV1 of 77 percent of 
predicted value and a FEV1/FVC ratio of 81 percent.  

Finally, a February 2003 private treatment note indicated 
that the veteran's condition was unchanged since the November 
2002 examination.  He continued to smoke 15 cigarettes per 
day and had no further episodes of pneumothorax.  

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).    Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3  (2003).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's service-connected recurrent pneumothorax, 
status post left pleurectomy and left apical wedge resection 
is rated as post-surgical residual (pneumonectomy) under 
Diagnostic Code 6844, which is rated based on the General 
Rating Formula for Restrictive Lung Disease.  

Under this formula, a veteran will be rated as 100 percent 
disabled with Forced Expiratory Volume (FEV-1) less than 40 
percent of predicted value, or with the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity  
(FEV-1/FVC) less than 40 percent, or with Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or with maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption  
(with cardiac or respiratory limitation), or with cor 
pulmonale (right heart failure), or with right ventricular 
hypertrophy, or with pulmonary hypertension (shown by Echo or 
cardiac catheterization), or with episode(s) of acute 
respiratory failure, or if the veteran requires outpatient 
oxygen therapy.  

A veteran with FEV-1 of 40- to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  A veteran with FEV-1 of 56- to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56- to 65 percent predicted, will be rated as 30 percent 
disabled.  A veteran with FEV-1 of 71- to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66- to 80 percent predicted, will be rated as 10 percent 
disabled.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2003).  

The evaluation of restrictive lung disease, such as the 
veteran's post surgical pneumothorax residual, is determined, 
at least in part, by a mechanical application of the results 
of pulmonary function studies, under Diagnostic Code 6844, 38 
C.F.R. § 4.97; see also 38 C.F.R. § 4.96; compare with 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing 
loss disability ratings derived by mechanical application of 
Schedule to numeric designations assigned after audiometric 
evaluations are rendered).  As the explanatory comments in 
the Federal Register make clear, post-bronchodilation 
pulmonary function test [PFT] results are to be used in 
evaluating the severity of the lung disease under the 
Schedule.  See, 61 Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996), 
effective October 7, 1996 (in response to a comment 
recommending that VA specify that pulmonary function be 
tested before bronchodilatation in order to reflect ordinary 
conditions of life, VA disagreed, finding "The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations.")

In this matter, the veteran's pulmonary function tests, as 
measured during the November 2002 VA examination correspond 
to the 10 percent disability evaluation currently in effect.  
The results showed no basis for the next higher, 30 percent 
evaluation under the applicable rating formula.  FEV-1, FEV-
1/FVC scores were all within parameters for assignment of a 
10 percent evaluation, and none were within parameters for 
assignment of the next-higher, 30 percent evaluation.  38 
C.F.R. § 4.97.  

The veteran contends that the Board should apply 38 C.F.R. 
§ 4.40 and assign a higher rating due to the veteran's 
complaints of pain and functional loss of the lungs.  The 
Board notes that 38 C.F.R. § 4.40 pertains to functional loss 
of the musculoskeletal system.  The veteran's restrictive 
lung disability is not a part of the musculoskeletal system 
and thus, a higher evaluation, pursuant to 38 C.F.R. § 4.40 
is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's bilateral lung disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, even thought the veteran has been 
hospitalized on two occasions in 2002 for his service-
connected disability, the Board notes that the disability has 
not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 10 percent 
rating assigned adequately compensates the veteran for the 
severity of his lung disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim for a higher disability rating than the 10 percent 
assigned for service-connected recurrent pneumothorax, status 
post left pleurectomy and left apical wedge resection, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 



ORDER

Entitlement to a rating in excess of 10 percent for recurrent 
pneumothorax, status post left pleurectomy and left apical 
wedge resection is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



